PER CURIAM.
Defendant Grover John Moran was charged by grand jury indictment with the first degree murder of a woman whose body was found beneath a bridge in St. Tammany Parish. Upon trial by jury he was found guilty as charged. After a sentencing hearing was held, the jury unanimously recommended a sentence of life imprisonment. The trial court imposed that sentence on May 12, 1978.
In connection with this appeal defendant has filed fourteen assignments of error and has argued and briefed five of those assignments.1 None of the assignments are meritorious.

Decree

Accordingly, the defendant’s conviction and sentence are affirmed.
AFFIRMED.

. The errors assigned and argued by defendant are as follows:
3, 6, and 9. The court erred in overruling defense motion to suppress oral and written confessions allegedly made by the defendant, and in admitting testimony regarding the said statements.
11. The court erred in allowing the prosecution to cross-examine the defendant concerning his earlier silence about his alibi defense.
13. The court erred in refusing to grant a recess for the purpose of obtaining the presence of a defense witness.